******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
                     IN RE JULIE J.*
                       (AC 35984)
           DiPentima, C. J., and Beach and Bishop, Js.
        Argued March 14—officially released May 9, 2014**

   (Appeal from Superior Court, judicial district of
Litchfield, Juvenile Matters at Torrington, Hon. Thomas
              F. Upson, judge trial referee.)
   Lisa M. Vincent, for the appellant (respondent
father).
  Susan T. Pearlman, assistant attorney general, with
whom, on the brief, was George Jepsen, attorney gen-
eral, for the appellee (petitioner).
                         Opinion

   BISHOP, J. The respondent father appeals from the
August 30, 2013 judgment of the trial court adjudicating
his minor child, Julie J.,1 abused and neglected, and
transferring guardianship to her paternal grandmother.2
Because we conclude that the respondent’s appeal is
moot, we dismiss it.
   The record discloses the following relevant factual
and procedural history. On November 29, 2012, the peti-
tioner, the Commissioner of Children and Families,
opened an investigation after a school administrator
reported that Julie had multiple bruises on her face.
Julie then was removed from school under the protec-
tive custody of the Torrington Police Department and
transported to Charlotte Hungerford Hospital in Torrin-
gton for further evaluation. Upon being questioned,
Julie informed an investigator for the Department of
Children and Families (department) that the bruises on
her face had been caused by being kicked into a closet
door by the daughter of the respondent’s girlfriend,
Lashanda D., and by a cell phone, which the respondent
had thrown at her. On that same day, Sergeant Richard
Dowd and a department investigator, Michelle Colleoni,
interviewed the respondent at his home. Neither Dowd
nor Colleoni found the respondent to be credible. As a
result, the petitioner sought a family placement for Julie
and advised the respondent that if a relative could not
be found, Julie would be removed from her home and
placed in nonrelative foster care under a ninety-six hour
hold. See General Statutes § 17a-101g (f). In response,
the respondent and the department signed a safety plan,
which placed Julie with her paternal grandmother and
also prohibited any unsupervised contact between Julie
and the respondent or Lashanda.
  On February 22, 2013, the petitioner filed a petition
for an adjudication of neglect on behalf of Julie and
the three other children living with the respondent.
On March 1, 2013, the respondent and Lashanda were
arrested and charged with risk of injury to a child in
violation of General Statutes § 53-21 in conjunction with
their alleged abuse of Julie. On March 5, 2013, Julie’s
paternal grandmother filed an ex parte motion for an
order of temporary custody with respect to Julie. The
motion was granted, and a contested hearing was set
for March 21, 2013. On the hearing date, however, the
respondent and the grandmother reached an agreement
sustaining the order of temporary custody and also
agreed that the department would be responsible for
arranging and paying for reunification services between
Julie and the respondent.
  Notwithstanding this agreement with the grand-
mother, the respondent contested the petitioner’s
neglect petition and a trial date was scheduled accord-
ingly. Before the scheduled trial date, the grandmother
filed a motion to vacate the order of temporary custody
and to transfer guardianship to her permanently. Her
motion was consolidated with the respondent’s neglect
trial, which was set to begin on May 20, 2013. On the
first day of trial, the respondent filed a motion to vacate
the order of temporary custody, which the court also
consolidated with the neglect trial. After nine days of
trial, spanning three months, the court, on August 30,
2013, adjudicated Julie neglected and abused. The court
also transferred guardianship of Julie to her grand-
mother under six months of protective supervision.
   On September 9, 2013, the respondent filed this
appeal, challenging the court’s March 21, 2013 order
sustaining the order of temporary custody, the August
30, 2013 adjudication of Julie as abused and neglected,
and the transfer of Julie’s guardianship to the grand-
mother. On November 18, 2013, however, the petitioner
filed a motion to open and modify the August 30, 2013
disposition to modify the court’s order transferring the
guardianship of Julie from her grandmother to a com-
mitment of custody of Julie to the petitioner. At the
hearing on the motion on December 2, 2013, the respon-
dent indicated that he was in agreement with the motion
even though he preferred that Julie be returned to his
custody and despite his having filed no motion seeking
Julie’s custody. By agreement of the parties, the trial
court modified its August 30, 2013 disposition and com-
mitted Julie to the custody of the petitioner until further
order of the court. The respondent did not amend his
appeal following the order committing Julie to the cus-
tody of the petitioner.
   Although it is difficult to glean from the record the
precise issues the respondent seeks to raise on appeal,
the respondent stated at oral argument before this court
that he is appealing from the August 30, 2013 adjudica-
tion of Julie as abused and neglected, the transfer of
Julie’s guardianship to her grandmother, and ‘‘the pro-
cess’’ leading up to trial. On appeal, the petitioner
renews the argument that the appeal is moot on the
basis of the claim that the December 2, 2013 agreed
order of commitment to the petitioner superseded the
August 30, 2013 adjudication and transfer of guardian-
ship. See footnote 2 of this opinion. In response, the
respondent contends that his appeal is not moot but,
even if it were, his appeal is saved because there are
collateral consequences stemming from the neglect and
abuse adjudication. We agree with the petitioner.
   ‘‘When, during the pendency of an appeal, events
have occurred that preclude an appellate court from
granting any practical relief through its disposition of
the merits, a case has become moot. . . . It is a well-
settled general rule that the existence of an actual con-
troversy is an essential requisite to appellate jurisdic-
tion; it is not the province of appellate courts to decide
moot questions, disconnected from the granting of
actual relief or from the determination of which no
practical relief can follow.’’ (Internal quotation marks
omitted.) In re Forrest B., 109 Conn. App. 772, 775,
953 A.2d 887 (2008). ‘‘Mootness is an exception to the
general rule that jurisdiction, once acquired, is not lost
by the occurrence of subsequent events. . . . Because
mootness goes to the power of this court to entertain
an appeal, we address the issue as a threshold matter.’’
(Citation omitted.) In re Alba P.-V., 135 Conn. App. 744,
747, 42 A.3d 393, cert. denied, 305 Conn. 917, 46 A.3d
170 (2012). ‘‘In determining mootness, the dispositive
question is whether a successful appeal would benefit
. . . [the] [respondent] in any way. . . . In other
words, the ultimate question is whether the determina-
tion of the controversy will result in practical relief to
the complainant.’’ (Internal quotation marks omitted.)
State v. Chavarro, 130 Conn. App. 12, 16, 21 A.3d 541
(2011).
   Importantly, ‘‘[u]nder the collateral consequences
doctrine, this court may retain jurisdiction and consider
a claim that otherwise has been rendered moot when
a litigant shows that there is a reasonable possibility
that prejudicial collateral consequences will occur.
. . . Accordingly, the litigant must establish these con-
sequences by more than mere conjecture, but need not
demonstrate that these consequences are more proba-
ble than not. . . . Where there is no direct practical
relief available from the reversal of the judgment . . .
the collateral consequences doctrine acts as a surro-
gate, calling for a determination whether a decision in
the case can afford the litigant some practical relief in
the future. The reviewing court . . . determines, based
upon the particular situation, whether, the prejudicial
collateral consequences are reasonably possible.’’ (Cita-
tion omitted; internal quotation marks omitted.) Id., 18.
  As noted, the record reveals that on December 2,
2013, the respondent agreed to the petitioner’s motion
to modify the August 30, 2013 disposition from guard-
ianship with Julie’s grandmother to commitment of
Julie to the custody of the petitioner. Because the adju-
dication and transfer of guardianship of August 30, 2013,
were superseded by the agreed upon December, 2013
modification, we can grant the respondent no practical
relief from the August 30, 2013 orders. His appeal,
accordingly, is moot.
  The respondent nevertheless argues that we retain
jurisdiction pursuant to the collateral consequences
doctrine because the state could use the neglect trial
record against him in his pending criminal proceeding.
The respondent fails to explain, however, either by ref-
erence to any decisional law or through persuasive argu-
ment, the manner in which the neglect adjudication
could be utilized against him in the pending criminal
matter. Accordingly, we need not address the respon-
dent’s claim of collateral consequences, as it has been
inadequately briefed. See Nowacki v. Nowacki, 129
Conn. App. 157, 163, 20 A.3d 702 (2011) (‘‘[i]t is well
settled that [w]e are not required to review claims that
are inadequately briefed’’ [internal quotation marks
omitted]).
   The appeal is dismissed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** May 9, 2014, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     The attorney for the minor child filed a statement adopting the brief of
the petitioner, the Commissioner of Children and Families, in this appeal.
   2
     On January 23, 2014, while this appeal was pending, the petitioner,
the Commissioner of Children and Families, filed a motion to dismiss the
respondent’s appeal on the ground that it was moot. On February 11, 2014,
we granted the petitioner’s motion to dismiss in part, ordering that: ‘‘[T]he
appeal is dismissed to the extent that the respondent father is challenging
the order of temporary custody of March 21, 2013, and denied as to the
challenge to the August 30, 2013 orders.’’ Therefore, we do not address the
respondent’s first claim on appeal concerning the March 21, 2013 order of
temporary custody.